Andree LAYTON Roaf, Judge, concurring. Once again, an Arkansas child-support payor has been entrapped by the federally imposed quagmire that constitutes our UBJESA and UIFSA statutes and case-law interpretations. See Jefferson County Child Support Enforcem’t Unit v. Holland, 327 Ark. 456, 939 S.W.2d 302 (1997). In this instance, Michael B. Neely will be saddled with an arrearage judgment of $22,816 rather than the $2,690 he would have owed pursuant to the modified support order entered by the Union County Chancery Court some sixteen years earlier. This is because Neely’s 1984 and subsequent Arkansas support orders did not contain the “express words of nullification” that would have allowed the Arkansas order to supersede or replace Neely’s 1983 Texas divorce decree. The cases mandating such language were all decided after the 1984 support order was entered. See Office of Child Support Enforcem’t v. Troxel, 326 Ark. 524, 931 S.W.2d 784 (1996); Tanbal v. Hall, 317 Ark. 506, 878 S.W.2d 724 (1994); Britton v. Floyd, 293 Ark. 397, 738 S.W.2d 408 (1987). I concur, not so much to take issue with these decisions, but to note that there must be hundreds, if not thousands, of unsuspecting Arkansans who face the same unhappy fate as Mr. Neely, many of whom may not even be in arrears in their child-support payments pursuant to their URESA or UIFSA support orders. This court may not consider Neely’s argument that this result is inequitable because he failed to raise any equitable defenses before the chancellor. However, counsel for child-support payors would be well advised not to omit these defenses in the many like cases that undoubtedly are coming down the pike.